Citation Nr: 0111134	
Decision Date: 04/17/01    Archive Date: 04/23/01

DOCKET NO.  00-14 070	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to special monthly compensation (SMC) based on 
the need for regular aid and attendance or on account of 
being housebound.  




ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran had qualifying service during World War II.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2000 rating decision of the 
Manila, Philippines, Department of Veterans' Affairs (VA) 
Regional Office (RO) denying an award of SMC based on the 
need for regular aid and attendance or on account of being 
housebound.  

The veteran filed his current claim for benefits in June 
1999.  The RO denied the veteran's claim by rating action in 
February 2000.  The veteran disagreed with that determination 
and the current appeal ensued.  

While this case was in appellate status, the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 3(a), 114 
Stat. 2096, 2096-98 (2000) (to be codified as amended at 38 
U.S.C. § 5103, 5103A), became law, effective on November 9, 
2000.  This law imposed additional duties and obligations on 
the VA in developing claims.  

However, in the present case, all available relevant evidence 
identified in the record as pertinent to the veteran's claim 
for SMC has been obtained and considered by the RO.  The 
veteran was informed by RO letters in July and September 1999 
of the type of evidence needed to establish his claim.  
Later, at his request, the veteran was provided with a VA 
examination in order to assess the degree of impairment 
resulting from his service connected disabilities to include 
the effect on his ability to perform the activities of daily 
living.  The record shows that the veteran has been advised 
of the evidence considered by the RO and the basis for the 
denial of his claim.  The record also establishes that the 
veteran is well aware of the requirements for SMC, but he has 
not even suggested that additional evidentiary development 
would be beneficial in this case.  Thus, the present record 
is complete and shows no indication of a need for additional 
evidentiary or procedural development even when considered in 
light of the newly enacted provisions of the Veterans Claims 
Assistance Act of 2000.  Accordingly, the case is ready for 
Board review at this time without a need for further 
development.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.  

2.  The veteran's residuals of a shell fragment wound of the 
right buttock and thigh includes sciatic neuropathy of the 
right lower extremity, rated as 80 percent disabling and 
injury to Muscle Groups XIII and XVII of the right lower 
extremity, rated as 50 percent disabling.  His combined 
rating is 90 percent.  

3.  The veteran is also in receipt of SMC based on loss of 
use of one foot and has a total rating based on individual 
unemployability due to his service-connected disabilities.  

4.  The veteran is not blind or a patient in a nursing home 
and his service-connected disabilities alone do not render 
him unable to care for most of his daily personal needs or 
protect himself from the hazards and dangers incident to his 
daily environment without the assistance of others.  

5.  The veteran does not have a single permanent service-
connected disability rated as 100 percent disabling on a 
schedular basis; he is not permanently housebound due to 
service-connected disorders.  


CONCLUSION OF LAW

The criteria for a grant of SMC based on the need for regular 
aid and attendance of another person or at the housebound 
rate have not been met.  38 U.S.C.A. 
§§ 1114(l)(s), Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (to be 
codified as amended at 38 U.S.C.A. § 5107) (West 1991 & Supp. 
2000); 38 C.F.R. §§ 3.351, 3.352 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service medical records show that the veteran sustained 
severe shell fragment wounds in June 1945, including damage 
to the soft tissue of the right buttock and thigh with 
complete severance of the right sciatic nerve.  Service 
connection for these disabilities has been in effect since 
1946.  

The veteran's prior claims for SMC based on the need for 
regular aid and attendance or on account of being housebound 
were denied by Board decisions in March 1994 and December 
1996.  The Board decision in 1994 increased the veteran's 
rating for sciatic neuropathy of the right lower extremity 
from 60 percent to its current 80 percent level.  That same 
decision awarded a total rating based on individual 
unemployability due to service connected disabilities, but 
denied SMC based on the need for regular aid and attendance 
or at the housebound rate.  The 1996 Board decision denying 
the same SMC benefits was affirmed by the Court of Appeals 
for Veterans Claims in May 1998.  

The veteran filed his current claim for SMC based on the need 
for regular aid and attendance or at the housebound rate in 
May 1999. 

A field examiner interviewed the veteran in June 1999.  He 
reported that the veteran was walking with assistance, was of 
sound mind, and was managing his own funds.  He opined that 
the veteran was not capable of attending to his personal 
needs without assistance due to the residuals of a 1988 
stroke that had left him paralyzed on his right side.  

In support of his claim, the veteran furnished a private 
physician's statement, dated in August 1999.  The physician 
furnished his clinical and laboratory findings and commented 
on the veteran's condition.  He noted that the veteran had 
hypertensive cardiovascular disease, cardiomegaly, right 
bundle branch block, cerebrovascular thrombosis (left) with 
hemiparesis.  Osteoarthritis of the back and knees was also 
noted.  The physician opined that the veteran was not capable 
of attending to his personal needs without assistance due to 
the residuals of a 1988 stroke that left him paralyzed over 
the right side of his body.  

In June 2000, the veteran underwent a VA examination of his 
joints that showed findings similar to those previously 
reported.  On muscle examination, healed scars of the right 
buttock with damage to MG XIII and MG XVII and sciatic nerve 
injury were noted.  Atrophy of the right buttock, thigh and 
leg with weakness was also noted.  The examiner opined that 
the veteran's stroke probably contributed to the weakness in 
the right lower extremity.  Diagnosis was healed scars, right 
buttock and thigh, residuals of shrapnel wound with injury to 
MG XIII and MG XVII.  

The veteran also underwent a special aid and 
attendance/housebound examination.  That examiner stated that 
he had reviewed the claims folder prior to examining the 
veteran.  He noted weakness on the right side due to stroke 
and complaints of pain in right buttock and lower extremity.  
The veteran was not permanently bed ridden, but reported 
spending his days sitting in a chair or lying in bed.  The 
veteran used a wheelchair to get around.  His vision was 
reported as 5/100 on the right and 5/70 on the left.  The 
examiner opined that the veteran could feed himself as long 
as his food was served, could button clothes with difficulty, 
but did need help in taking a bath.  He concluded that the 
pain of the right hip and knee had a slight effect on his 
daily activities.  

Criteria

Special monthly compensation benefits are payable to a 
veteran who needs regular aid and attendance.  38 U.S.C.A. § 
1114(l) (West 1991 & Supp. 2000); 38 C.F.R.
§ 3.350 (2000).  

Entitlement to aid and attendance benefits is based on a 
showing that the claimant is blind or a patient in a nursing 
home, or requires the regular assistance of another person 
for most of his activities of daily living and for protection 
against the hazards or dangers incident to daily life.  38 
C.F.R. § 3.351(c).  

The elements considered in making a determination regarding 
the third requirement include the ability to dress and 
undress oneself, to maintain ordinary cleanliness, to feed 
oneself, to attend to the wants of nature, as well as the 
physical or mental incapacity which requires care or 
assistance on a regular basis to protect the veteran from 
hazards or dangers incident to his daily environment.  38 
C.F.R. § 3.352(a).  

Special monthly compensation at the housebound rate is 
payable where the veteran has a single service-connected 
disability rated as 100 percent and, (1) he or she has 
additional service- connected disability or disabilities 
independently ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems, or 
(2) he or she is permanently housebound by reason of service-
connected disability or disabilities.  This requirement is 
met when the veteran is substantially confined as a direct 
result of service-connected disabilities to his or her 
dwelling and the immediate premises or, if institutionalized, 
to the ward or clinical areas, and it is reasonably certain 
that the disability or disabilities and resultant confinement 
will continue throughout his or her lifetime.  38 U.S.C.A. § 
1114(s) (West 1991 & Supp. 2000); 38 C.F.R. 
§ 3.350(i) (2000).  

Analysis

The veteran contends that the RO was incorrect in denying his 
claim for SMC based on the need for regular aid and 
attendance or for being housebound.  He maintains that he is 
unable to care for himself as a result of his service-
connected disabilities.  

At the outset, the Board notes that the veteran is neither 
blind nor a patient in a nursing home, and he has not 
contended otherwise.  In addition, the Board notes that he 
has been diagnosed with a number of nonservice-connected 
disabilities including right hemiparesis due to a 1988 
cerebrovascular accident, degenerative arthritis of the 
lumbar spine and various cardiovascular disabilities.  Since 
these disabilities are not service-connected, they cannot be 
considered in the present appeal for SMC.  

The veteran's disability of the right buttock and lower 
extremity due to shell fragment wounds, with sciatic 
neuropathy is rated as 80 percent disabling.  The injury to 
the Muscle Groups XVII and XIII is evaluated as 50 percent 
disabling.  These are the veteran's only service-connected 
disorders and have a combined disability rating of 90 
percent.  However, these disabilities are limited in effect 
resulting in impairment only in the right buttock and right 
lower extremity.  The record shows that the veteran's 
nonservice-connected disabilities result in a more 
generalized impairment that precludes the veteran from 
performing some of the activities of daily living.  Prior to 
his stroke in 1988, the veteran was able to ambulate with a 
limp, but since the stroke he has relied more on his 
wheelchair for getting around.  

The veteran's need for aid and attendance is not shown to be 
due to his service-connected disabilities.  In this regard, 
the private physician's 1999 statement indicating that the 
veteran could not tend to his personal needs did not even 
mention the veteran's service connected disabilities as 
contributing to this need.  The recent VA examiners also did 
not attribute the veteran's need for assistance solely to his 
service-connected disabilities.  While the veteran does have 
a substantial and severe right lower extremity disorder as a 
result of his service-connected injuries, he is also shown to 
have significant cardiovascular problems and stroke 
residuals, which are not service connected.  It is apparent 
that the limitations of his upper extremities that interfere 
with his daily activities are the result of the nonservice-
connected stroke that resulted in right-sided paralysis.  
Based on the foregoing, the Board concludes that special 
monthly compensation based on the need for regular aid and 
attendance is not warranted.  38 U.S.C.A. § 1114(l); 38 
C.F.R. §§ 3.351, 3.352(a).  

If a veteran is not in need of regular aid and attendance, he 
or she may still meet the criteria for a special monthly 
compensation by being housebound.  38 C.F.R. 
§ 3.351(a)(1).  To so qualify, the evidence must show that he 
or she has a single, permanent disability rated 100 percent 
disabling under the Schedule for Rating Disabilities (Rating 
Schedule), 38 C.F.R. § Part 4, and either has a separate and 
distinct disability rated as 60 percent or more or is 
"substantially confined to his or her home ... or immediate 
premises by reason of disability or disabilities which it is 
reasonably certain will remain throughout his or her 
lifetime.  

With respect to the veteran's claim for housebound benefits, 
the Board notes that despite the veteran's significant 
disabilities, he does not have a single service-connected 
disability evaluated as 100 percent disabling under the 
schedule.  Further, it is not shown that service-connected 
disabilities, alone, substantially confine him to his 
dwelling or immediate premises.  While the veteran reports 
spending a large amount of time at home, there is no 
objective medical evidence suggesting that he is truly 
housebound due to service-connected disabilities.  Since 
these are the threshold requirements for SMC based on being 
housebound, it is apparent that the basic requirements for 
this benefit have not been met.  Therefore, it is concluded 
that special monthly compensation at the housebound rate is 
also not warranted.  

The preponderance of the evidence is against the veteran's 
claim for SMC based on the need for regular aid and 
attendance or on account of being housebound.  As such, the 
record does not present an approximate balance of positive 
and negative 

evidence with respect to the merits of the veteran's claim.  
Accordingly, the benefit of the doubt is not for application 
in this case.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).    


ORDER

SMC based on the need for regular aid and attendance or on 
the account of being housebound is denied.  



		
	A. BRYANT
	Member, Board of Veterans' Appeals

 

